Citation Nr: 0518714	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  04-06 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for service-connected 
schizoaffective disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability as due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to May 
1975, with 107 days of "lost time," and with 37 days of 
excess leave taken.  This case comes properly before the 
Board of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressors have not been verified for VA purposes by 
official records or any other supportive evidence.

2.  The veteran does not have post-traumatic stress disorder 
(PTSD) as a result of active military service.

3.  The veteran's service-connected schizoaffective disorder 
is manifested by social impairment, nightmares, sleep 
disturbances, depression, and disturbances in motivation and 
mood.

4.  Service connection has been granted for lumbosacral 
strain, evaluated 10 percent disabling, and schizoaffective 
disorder, evaluated 50 percent disabling; the combined 
disability rating is 60 percent.

5.  The medical and other evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  The criteria for an increased rating for schizoaffective 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9299-9203 
(2004).

3.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability as 
due to service connected disabilities (TDIU) have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for 


the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by a letter 
dated in April 2003 that VA would obtain all service 
personnel and service medical records, VA medical records, 
and any other medical records about which the veteran 
notified them.  The veteran was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or to provide a properly executed release so that 
VA could request the records on his behalf.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and was also 
notified in the statement of the case what evidence had been 
received.  The veteran was afforded VA examinations in May 
2003.  There is no indication that any pertinent evidence was 
not received.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).



Service Connection For PTSD.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service, or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d).  Establishing 
service connection for a disability that has not been clearly 
shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link, established by medical evidence, 
between current symptoms and a confirmed in-service stressor.  
The United States Court of Appeals for Veterans Claims has 
held that "[w]here it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304.

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. 


App. 128 (1997).  Service department records must support, 
and not contradict, the claimant's testimony regarding non-
combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
If the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.

The veteran contends that he has PTSD, and that this is the 
result of traumatic and stressful events that occurred during 
an alert, and while he was serving on guard duty in Korea.  
In a June 2003 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for PTSD, as 
there was no conclusive evidence of a verifiable stressful 
event in service.

In statements received by the RO in May 2003, the veteran 
contends that a "nation wide alert went out" and that his 
company moved from Camp Casey to the demilitarized zone.  The 
veteran indicated that during that same evening, he was 
posting guard and "we heard random shot[s] night and day."  
The veteran stated, "I was on duty with a Katusa [sic] 
soldier," and "this shot sounded closer than the rest.  Kim 
fell over, so I ducked too.  But Kim was hit.  When I 
realized he was gasping for air, I went back to him to pull 
him to cover stayed [sic] down until next duty change."  The 
veteran indicated that no one else witnessed this event.  The 
veteran also indicated another event in which he was on 
patrol and "it came time for maintenance.  I have not a clue 
how some guy got his arm caught in the truck lost his arm, 
all I could say was Dam-I had forgotten about that.  I tried 
for thirty years.  Now you are trying to bring it back up."  
The veteran then wrote, "I am Drunk to deal with this."  
The stressor questionnaire asked if anyone had witnessed this 
event, and the veteran wrote, "Ask the 1/72 that question."

While an inpatient with the Battle Creek VA Medical Center 
from May 21, 2002 to July 19, 2002, the veteran reported 
having intrusive thoughts of his Vietnam experience.  He 
indicated that he had a combat history in Vietnam, and 
claimed he experienced flashbacks and nightmares.  Review of 
the veteran's claims file, 


including all medical evidence therein, reveals that the 
veteran also contended in a September 1985 VA psychiatric 
examination that he had flashbacks of Vietnam, and that no 
one who had not been there could understand him.  He also 
reported flashbacks from Vietnam in a December 1979 inpatient 
treatment report.  

There is no indication in the veteran's claims file that he 
served in Vietnam.  The veteran's DD 214 specifically states 
that he served in Korea.  There is also no indication that 
the veteran served in combat.  Consequently, supporting 
documentation is necessary to corroborate the veteran's 
claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  The veteran's service department records are on 
file.  A review of these records must support the veteran's 
alleged non-combat stressors in order to sustain his claim 
for entitlement to service connection for PTSD.  Doran v. 
Brown, 6 Vet. App. 283 (1994).  The veteran's service 
personnel records show that he served as an Armor Crewman, 
that he had one year of foreign and/or sea service, and that 
he served in Korea.  The veteran has not provided any 
specific information regarding his alleged stressors, or 
witnesses to these alleged stressors.

Service medical records show that the veteran was granted a 
hardship discharge regarding a grandfather's illness, and 
following a diagnosis of "depressive reaction in passive 
aggressive disorder."  The veteran was hospitalized from 
January 24, 1975 to February 3, 1975, while in service, for 
"severe depression pronounced by retarded body movement and 
suicidal ideations manifested by noncommunication except when 
expressing wish to kill self," and again for evaluation from 
February 20, 1975 to March 17, 1975.

Service connection for a psychiatric condition, now diagnosed 
as schizoaffective disorder, was granted in November 1975.  A 
December 1985 rating decision assigned a 50 percent 
disability rating to this condition, which is maintained 
currently.

VA medical records and examinations spanning from September 
1975 to May 2003 show that the veteran has been hospitalized 
approximately nine times for psychiatric conditions, 
including, but not limited to, alcohol and opiate dependency, 
major depression, mild depression with headaches, 
schizophrenia paranoid type with manifestation of depression, 
uncomplicated bereavement, situational adjustment reaction, 
schizophrenia chronic undifferentiated type, depressive 
neurosis.  Following a period of inpatient treatment from May 
21, 2002 to July 19, 2002, PTSD was diagnosed.  A VA 
inpatient treatment report covering the period from January 
2003 to February 2003 indicates that the veteran gained 
authorized admission into the PTSD Program.  The veteran 
recounted the alleged stressful incident "when one of his 
friend[s] sitting next to him was killed by a sniper."  The 
veteran complained of sleeping problems, nightmares, night 
sweats, problems controlling his anger, and auditory 
hallucinations.  The veteran's condition at the time of 
discharge was PTSD and "polysubstance abuse (in remission, 
less than a year)."

Nevertheless, the most recent VA examination report from May 
2003 does not indicate PTSD as a current diagnosis.  Rather, 
the diagnosis was "active alcohol abuse, substance-dependent 
personality traits."  The examiner, although noting the 
veteran had a previous inpatient diagnosis of PTSD, noted 
that the veteran had not been in combat and is not service-
connected for PTSD.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records.  Furthermore, the veteran's 
lack of detail about the alleged incidents makes it 
impossible for them to be verified.  While VA has a duty to 
assist the appellant in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  The veteran's diagnosis of PTSD 
provisionally in May 2002, first shown many years after 
service, was not been attributed to a verified in-service 
stressor, but rather only to the veteran's own statements.  
Moreover, the most recent diagnosis assigned to the veteran's 
psychiatric condition regards his chemical dependency, not 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

A Rating In Excess Of 50 Percent For Schizoaffective 
Disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule (Rating Schedule) for Rating 
Disabilities.  38 C.F.R. Part 4 (2004).  The Rating Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Although the regulations do not give 
past medical reports precedence over current findings, the 
Board is to consider the veteran's medical history in 
determining the applicability of a higher rating for the 
entire period in which the appeal has been pending.  Id.; 
Powell v. West, 13 Vet. App. 31, 34 (1999).

Service connection for "depressive neurosis with 
psychophysiological musculoskeletal disorder" was granted in 
September 1975, and assigned a 10 percent rating from May 2, 
1975, the day after the veteran's discharge from active 
service.  In September 1976, the veteran filed a claim for a 
temporary total disability evaluation due to his then-current 
hospitalization for his service-connected psychiatric 
disability.  His evaluation was increased to 100 percent, 
effective from September 17, 1976.  In January 1983, the 
veteran's disability evaluation was assigned a 70 percent 
disability rating for his psychiatric disorder, 


which was recharacterized as paranoid type, schizophrenia.  
By a December 1985 rating decision, the veteran's evaluation 
was assigned a 50 percent and recharacterized as schizo-
affective disorder.  This 50 percent rating was effective 
March 1, 1986.  

In February 2003, the veteran filed a claim for an increased 
rating for his service-connected schizoaffective disorder.  
This claim for increase was denied and the 50 percent rating 
was confirmed and continued.  This evaluation contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
for example, retention of only highly learned material, 
forgetting to complete tasks; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9203.  

As stated in the veteran's July 2003 notice of disagreement, 
the veteran believes that his schizoaffective disorder 
warrants a higher disability rating.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  A 100 percent 
evaluation for schizo-affective disorder requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9203.  A 70 percent evaluation 
requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals 


which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control, such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances, including work or a work like 
setting; inability to establish and maintain effective 
relationships.  Id.  

A VA inpatient treatment report regarding May 16, 2002 to May 
21, 2002 indicates that the veteran requested to be 
detoxified for alcohol and opiate dependency.  The veteran 
reported using alcohol, opiates, and cocaine.  He reported 
that he believed he was "suffering from withdrawals now in 
the form of cramps."  The veteran said that he was "losing 
his mind," and that people were telling him about things 
that he had done, but that he did not remember.  The veteran 
admitted a history of withdrawal from alcohol symptoms, to 
include tremors, sweats, anorexia, insomnia, nausea, 
diarrhea, and anxiety, but denied delirium tremens and 
seizures.  The veteran admitted to morning drinking "to stop 
the shakes," drinking to passing out, and stated that he 
experienced blackouts.  He denied previous admissions to 
substance abuse rehabilitation clinics.

The diagnosis was continuous alcohol and opiate dependence, 
major depression, and PTSD.  The Global Assessment of 
Functioning (GAF) score was assigned at 55.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 51 to 60 indicates moderate symptoms such 
as flat affect, circumstantial speech, and occasional panic 
attacks.  A score in this 51 to 60 range could also indicate 
moderate difficulty in social or occupational functioning 
such as few friends and conflicts with co-workers.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

The veteran was accepted into the substance abuse treatment 
program in late May 2002, following approximately five days 
of detoxification.  Upon mental status examination, the 
veteran was alert and oriented to time, place, and person.  
He was cooperative and answered questions appropriately and 
with a logical thought process.  The veteran's mood was noted 
as dysphoric and his affect was "sad (appears depressed)."  
His speech was normal in tone and pace, and was "goal 
directed."  He denied auditory hallucinations, but indicated 
that he had "flashing" hallucinations.  Although the 
veteran denied experiencing homicidal or suicidal ideations, 
he stated that he had nothing to live for, and reported a 
suicide attempt approximately five years earlier.  He 
reported sleep impairment, a low energy level, but indicated 
that his appetite was improving.  Memory was observed to be 
grossly intact.  He could name the current and last 
president, do serial 7s, and spell "world" backwards.  His 
insight was noted to be "impaired to limited."

The veteran's exit status report showed that he had been 
generally compliant with taking his medication and 
participating in his treatment modalities.  He successfully 
completed the substance abuse treatment program.  The veteran 
was given a treatment plan consisting of continued outpatient 
treatment, medication, and attendance at Alcoholic Anonymous 
and Narcotics Anonymous meetings.  At the time of the 
veteran's discharge, he was not considered to be a danger to 
himself or others, as he had expressed no homicidal or 
suicidal ideation during his inpatient hospital stay.  He was 
discharged from the substance abuse program and voluntarily 
into the PTSD program.

The veteran entered the PTSD program in late June 2002.  He 
complained of "extreme grief reaction" after the death of a 
girlfriend years earlier.  "He says that was when his world 
fell apart."  He complained of intrusive thoughts of his 
Vietnam experience, nightmares, disassociative flashbacks, 
problems controlling his anger, irritability, and difficulty 
concentrating.  Upon mental status examination, the veteran 
presented as "extremely lethargic," "rather untidy," and 
was also noted to have kept his eyes shut throughout the 
interview.  He was oriented times three and his memory was 
grossly intact with some "mild" impairment in his short-
term memory.  His speech was slow and monotone, but coherent.  
His intellectual 


abilities were described as average.  The veteran's mood was 
dysthymic.  His thinking appeared focused.  He was observed 
to have poor insight and judgment.  He denied suicidal or 
homicidal ideation.  The discharge report indicates that the 
veteran's condition was diagnosed as continuous alcohol and 
opiate dependence, cocaine abuse, recurrent major depression 
versus dysthymia, and rule out PTSD.  A GAF score of 
"60/55" was assigned.  

A late July 2002 addendum to the veteran's discharge report 
indicates that the veteran's condition was diagnosed as 
continuous alcohol and opiate dependency, and PTSD.  A GAF 
score was assigned at "35/40."  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
with symptoms such as illogical, obscure, or irrelevant 
speech at times.  A score in this 31 to 40 range could also 
indicate major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood.  Id.  
Again, at discharge, the veteran was not considered to be a 
danger to himself or others.

In late January 2003, the veteran again sought formal 
voluntary admission to a VA inpatient PTSD treatment program.  
He complained of sleeping problems, nightmares, night sweats, 
problems controlling his anger, and auditory hallucinations.  
Mental status examination revealed the veteran to be alert 
and oriented times three.  He was cooperative and displayed 
no psychomotor agitation or retardation.  His speech was 
clear, coherent, and relevant.  The veteran's mood was 
"somewhat dysthymic" and his affect was appropriate.  No 
psychosis, paranoia, or delusions were noted.  He denied 
suicidal or homicidal ideation.  Intellect and memory were 
grossly intact.  The veteran's urine was screened and was 
found not to reveal the presence of any substance.  The 
veteran followed is course of treatment and was discharged in 
late February 2002, again with the observation that he was 
not a danger to himself or others.  The veteran's discharge 
diagnoses were PTSD and polysubstance abuse, noted as being 
in remission for less than a year.  A GAF score was assigned 
at "37/38."  

VA outpatient treatment records show that the veteran 
attended two PTSD support groups in late February 2003.  An 
outpatient treatment note from April 2003 indicates that the 
veteran reported drinking when he didn't have his medication.

At a VA psychiatric examination scheduled in early May 2003, 
the veteran arrived at the appointment "acutely intoxicated 
with alcohol.  The interview had to be immediately terminated 
due to the patient's inability to provide valid and reliable 
historical data."  The veteran admitted to consuming alcohol 
just prior to the appointment.  Another examination was 
scheduled for mid-May 2003.  At that examination, the veteran 
mentioned that he had been off of heroin for one year.  He 
also stated that he was "terribly upset" regarding the war 
in Iraq.  The veteran indicated that he had "ups and 
downs," and that he preferred to stay at home.

The veteran presented as alert, and was noted to be taciturn.  
He spoke clearly, but the examiner "had the sensation of 
having to pull information out of [the veteran]."  Some 
impairment of sequential thinking was observed in the 
veteran.  The veteran was silent and expressionless, but 
fully cooperative.  He reported that he heard voices 
"sometimes."  He questioned, "What is worth living for?"  
The veteran was observed as able to maintain personal hygiene 
and activities of daily living.  He demonstrated no clinical 
loss of short or long-term memory, and stated that his memory 
was "pretty intact."  There was nothing to indicate 
intensive, ritualistic, or obsessive behavior.  When asked if 
he experienced panic attacks, the veteran replied, "a couple 
of times... don't really remember."  The veteran indicated 
that he had impulse control when it came to substance abuse.  
He also indicated that he was currently facing a driving 
conviction.  When asked if this current infraction was his 
third, the veteran replied, "maybe more than that."  The 
examiner assigned diagnoses of active alcohol abuse and 
substance-dependent personality traits and assigned a GAF 
score of 50.  

With consideration of the relevant medical evidence of 
record, the Board finds that the manifestations of the 
veteran's schizoaffective disorder warrant no more than a 


50 percent evaluation.  There is no evidence to support 
assigning the next higher rating of 70 percent, as the 
veteran does not seem to have deficiencies in judgment, 
thinking, or mood.  There is also no indication of suicidal 
ideation, obsessional rituals, and illogical, obscure, or 
irrelevant speech.  Although the veteran indicated that he 
had diminished impulse control, this was relative to his 
substance abuse.  The veteran has sequential, logical, and 
goal-directed thoughts, and he is also able to live 
independently.  There is no evidence of near-continuous panic 
or depression that affects the ability to function 
independently, appropriately, and effectively.  Accordingly, 
a rating in excess of 50 percent is not warranted.  See 38 
C.F.R. § 4.130, Diagnostic Code 9299-9203 (2004).

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

A Total Disability Evaluation Based On Individual 
Unemployability.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).  
"Substantially gainful employment" is employment "which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, 


and only asks for TDIU because of 'subjective' factors that 
the 'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2004).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and the combined 
rating must be 70 percent or more.  Id.  Service connection 
is currently in effect for lumbosacral strain, evaluated as 
10 percent disabling, and for schizo-affective disorder, 
evaluated as 50 percent disabling.  Thus, the veteran has two 
service-connected disabilities, the highest of which is 
evaluated as 50 percent disabling, and which, when combined, 
amount to a 60 percent disability rating.  The veteran thus 
fails to meet the schedular criteria for consideration of a 
total rating based on individual unemployability due to 
service-connected disabilities.  See id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Accordingly, the Board has considered 
whether the veteran's claim for TDIU should be referred to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2004).

For a veteran to prevail on a claim for TDIU on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to the evidence in the claims file, the veteran has 
not worked since 1975.  Although the veteran's service-
connected disorders clearly cause industrial impairment, as 
reflected in the combined 60 percent rating, the evidence 
does not show that they, when considered in isolation, 
prevent him from substantially gainful employment.  Indeed, 
as has been discussed at great length in connection with the 
first two issues on appeal, the medical evidence strongly 
indicates that the veteran's nonservice-connected substance 
abuse is the primary factor in his occupational impairment.  

The veteran's service-connected disabilities consist of a low 
back disorder and a psychiatric disability.  There is little 
evidence, if any, that these cause him any impairment.  
Indeed, following each of the veteran's inpatient treatment 
programs, the authors of the reports indicated that the 
veteran was returning to independent living and there were 
"no physical activity limitations placed on [the veteran]," 
and he was able to "resume his pre-hospitalized level of 
activity," and was allowed "activity as tolerated."

Further, the veteran underwent examinations for both service-
connected disabilities in May 2003.  The VA physician who 
conducted the examination on the veteran's spine noted that 
there was normal lumbar lordosis with good muscle tone, and 
without spasm.  There were no complaints of pain on palpation 
however, there was some pain on range of motion testing.  X-
rays of the lumbar spine were normal, showing good alignment 
and satisfactory disc spaces.  There was no evidence of 
trauma.  The physician stated, "It is my opinion that the 
veteran's current lower back complaints are not likely to 
impair his physical and sedentary employment."  


Additionally, the examiner who conducted the contemporaneous 
psychiatric interview (detailed above) opined:

The veteran's condition of current alcohol 
use appears to impact significantly on the 
capacity for physical and sedentary 
employment.  This examiner has the 
impression that the effects of the chronic 
phase of withdrawal from heroin, plus when 
added to the current alcohol use, perhaps 
aggravated by the lack of an ongoing 
medical or psychiatric supervision result 
in a condition that disables the veteran 
for any physical and sedentary employment 
at this time.

The psychiatric examiner did not relate the veteran's lack of 
capacity for physical and sedentary employment to his 
service-connected psychiatric disability, but to the 
veteran's nonservice-connected substance abuse.

In short, the medical evidence strongly indicates that the 
veteran's physical complaints regarding his service-connected 
low back disability play virtually no role in his employment 
picture.  Moreover, the medical evidence indicates that the 
service-connected schizoaffective disorder does not account 
for any significant symptomatology regarding the veteran's 
employment picture.  On the other hand, the medical evidence 
is replete with indications that the veteran's substance 
abuse is the source of his unemployability.

Accordingly, while the evidence indicates that the veteran is 
unemployable, his unemployability has been attributed to 
nonservice-connected factors.  Accordingly, the RO's decision 
not to refer this issue to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration was correct.  In short, the Board concludes 
that a preponderance of the evidence is against the claim, 
and the veteran's claim of entitlement to TDIU must be 
denied.  Gilbert, 1 Vet. App. 49.




ORDER

Service connection for post-traumatic stress disorder is 
denied.

An increased rating for service-connected schizoaffective 
disorder is denied.

A total disability evaluation based on individual 
unemployability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


